DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 06/01/2021 after the final rejection of 03/01/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No new claims have been added in this submission and no claims have been cancelled but claims 1, 8 and 15 have been amended. Thus, claims 1-21 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The Applicant’s arguments with regards to the independent claims have been fully considered but are moot in light of new grounds of rejection as necessitated by amendments presented in this current submission. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims recite the limitation "the respective source language type” in “detecting a plurality of document portions, wherein each of the plurality of document portions includes text in a respective language type, the respective source language type associated with a technical skill level requisite to understand the text”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi (U.S. Patent Application Publication # 2005/0165600 A1) in view of Nakamura (U.S. Patent Application Publication # 2012/0221321 A1). Kasravi . 

With regards to claim 1, Kasravi teaches a method, by one or more processors, for processing language comprising detecting a plurality of document portions, wherein each of the plurality of document portions includes text in a respective language type (Table 1 and paragraphs 28-29, teach text mining as illustrated by extraction of information on the right, in the form of document portions from the document on the left. Each of these portions of information is of a particular language type or category, e.g. event, date, entity etc.); 

converting the text of each of the plurality of document portions to a standardized language type (Paragraphs 34-40, teach text mining by means of a linguistic analysis. This linguistic analysis can output a semantic net which can be further converted into semantic vectors); 

and causing a language processing method to be performed on the plurality of document portions after the converting of the text of each of the plurality of document portions to the standardized language type (Paragraph 39-40, teach that a semantic vector can be conveniently processed by data processing devices such as a digital computer, which inherently contains a processor and computer readable media. A collection of semantic vectors created as described above can be compared one with the other to identify documents with unique 

However, Kasravi may not explicitly detail the respective source language type associated with a technical skill level requisite to understand the text. This is taught by Nakamura (Para 36 and figure 3, teach that the speech translation control information includes speaker attributes, which refer to attribute values of a speaker. The speaker attributes are, for example, a speaker's gender, age, speaking speed, speaker class, e.g. degree of skill related to the language used by the speaker in terms of difficulty in used words and grammatical correctness, etc.); 

wherein the standardized language type is based on the detected source language of the respective language type such that the converting transforms the text into language in which the technical skill level requisite to understand the text is standardized (Para 26 and figure 1, teach conversion between one standardized language to another standardized language between user A and user B. The speech from user A is first converted to text by speech recognition and then converted to user B’s language text and finally converted to user B’s standard language speech before outputting to user B. Para 36 and figure 3, further teach that aforementioned language conversion is accomplished by making use of speaker attribute categorization and speaker class categorization among other things. The speaker class refers to information indicating a degree Para 58, teaches that the translation unit has stored therein a plurality of translation models in association with a plurality of source languages and target languages, or speaker attributes, selects one of the translation models based on the information on the source language and the target language, or/and the speaker attributes contained in the speech translation control information, and performs translation processing by using this translation model). 

Kasravi and Nakamura can be considered as analogous art as they belong to a similar field of endeavor language processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Nakamura (converting the text from a detected standard source language to a standard target language) with those of Kasravi (Use of language standardization in document alignment) so that processing results from a plurality of language conversion apparatuses can be selectively used (Nakamura, paragraphs 5-7). 

With regards to claim 2, Kasravi teaches the method of claim 1, wherein the language type of the text in each of the plurality of document portions is different than the language type of the text in the others of the plurality of document Table 1 and paragraphs 28-29, illustrate different language types or categories of text, e.g. event, date, entity etc.). 

With regards to claim 3, Kasravi teaches the method of claim 1, further comprising selecting a word list for each of the plurality of document portions, and wherein the converting of the text of each of the plurality of document portions to the standardized language type is based on the respective word list (Para 35, teaches that a dictionary as well as syntactic rules can be initially used to parse information from a document and its accompanying documentation. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830).

With regards to claim 4, Kasravi teaches the method of claim 3, wherein the selecting of the word list for at least some of the plurality of document portions is based on at least one of a context of the respective document portion and an age of the respective document portion (Para 31, teaches deep parsing, which involves processing information in sentences before and after the target sentence to establish the context and help resolve ambiguities. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830. This process protects domain-specific words that should be preserved for subsequent analysis).

With regards to claim 5, Kasravi teaches the method of claim 3, wherein the selecting of the word list for at least some of the plurality of document portions is based on at least one of a natural language of the respective language type and a knowledge base associated with the respective document portion (Paragraphs 20-23 and figure 1, teach text-mining in natural language texts with the aid of computational linguistics, wherein computer algorithms are used for natural language understanding and natural language generation. Para 70 and figure 8, on the other hand teach that word relevance rules 860 can be a rules knowledge-base that can determine how the weights assigned to domain words should be computed).

With regards to claim 6, Kasravi teaches the method of claim 3, wherein the selecting of the word list for at least some of the plurality of document portions is based on definitions within the respective documents (Para 29 and table 1, teach the use of software to automatically extract the various semantically significant entities and events from the document and to present them by general category using techniques that rely on syntactic analysis, and extract the definition of each constant, e.g. nouns, using dictionaries and taxonomies. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830. This process protects domain-specific words that should be preserved for subsequent analysis. The 

With regards to claim 7, Kasravi teaches the method of claim 1, wherein the language processing method is at least one of performed utilizing a synonym table, includes natural language processing (NPL), and includes a cognitive analysis (Paragraphs 20-23 and figure 1, teach text-mining in natural language texts with the aid of computational linguistics, wherein computer algorithms are used for natural language understanding and natural language generation. Para 34, teaches text-mining which includes a variety of cognitive analysis techniques such as linguistic analysis. Linguistic analysis comprises two stages: Syntactic analysis and semantic analysis. Syntactic analysis involves recognizing the tokens e.g., words and numbers in a text through the detection and use of characters such as spaces, commas, tabs etc. First, after a syntactical analysis of a document, a system would have acquired a sequential list of the tokens present in the document. Second, given the tokens' constructs recognized as described above, semantic analysis rules could be applied to further analyze the document. Thus, semantic analysis rules can look for keywords as well as concepts and relationships. Subsequently, with reference to figure 8 and para 55, when an original document in text form 801 is input at step 805, the relevant words in document 801 can be locked based upon a word list in database 830. This process protects domain-specific words that should be preserved for subsequent analysis. The domain words in database 830 can be further 

With regards to claims 8-14, these are system claims for the corresponding method claims 1-7. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 8-14 are similarly rejected under the same rationale as applied above with respect to method claims 1-7.

With regards to claims 15-21, these are computer program product (CPP) claims for the corresponding method claims 1-7. These two sets of claims are related as method and CPP apparatus of using the same, with each claimed CPP system element's function corresponding to the claimed method step. Accordingly, claims 15-21 are similarly rejected under the same rationale as applied above with respect to method claims 1-7.

Conclusion

5.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: La Fontaine (U.S. Patent # 10073821 B2), Malik (U.S. Patent Application Publication # 2020/0089763 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)

neeraj.sharma@uspto.gov (Direct Email)